Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “adequate ventilation” renders claim 17 indefinite because it is not clear what constitutes “adequate” ventilation in the context of the claim. As Applicant has noted in the response filed 10/10/2022, the definition of what is adequate varies depending on a given building and conditions. Therefore, the term’s scope is unclear because a given building and condition(s) is not described in the claim, rather a generic building is claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baur (US20150338114A1) in view of Dazai (US 20130014927 A1).
Regarding claim 1, Baur teaches an air handling unit for an HVAC system for use in a building, the air handling unit comprising:
A first circuit portion for providing a cold air airstream and having a first cooling element disposed in the cold air airstream (Figure 1: 58 and 6); and
A second circuit portion for providing a bypass air airstream (Figure 1: 4), including a second cooling element disposed in the bypass air airstream (Figure 1: 32), the air handling unit further comprising an ambient air damper for variably adjustably admitting ambient air into the cold air airstream (Figure 1: 104), and another ambient air damper for variably adjustably admitting ambient air into the bypass air airstream (Figure 1: 102).
Baur does not teach wherein the air dampers have opening degrees which are variable between a minimum and a maximum.
However, Dazai discloses utilizing variable opening degree dampers in order to control the airflow rate (¶28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize variable opening degree dampers in Baur in order to more accurately control airflow in Baur.
Regarding claim 2, Baur as modified teaches all of the limitations of claim 1, for use wherein the building has a cold air supply duct mn48gand a bypass air supply duct (Figure 1: 4 and 6), the air handling unit further comprising a first fan for propelling the cold air airstream into the cold air supply duct and a second fan for propelling the bypass air airstream into the bypass air supply duct (Figure 1: 8 and 10).
Regarding claim 3, Baur as modified teaches all of the limitations of claim 2, provided in combination with a heating element disposed in the bypass air airstream, inside the building and downstream of the air handling unit (Figure 1: 38. The air handling unit can be considered as the group of structures which treat the air before 38).
Regarding claim 4, Baur as modified teaches all of the limitations of claim 2, for use where the building also has a hot air supply duct (Figure 1: branch duct with 54), having a heating element for providing a hot air airstream (Figure 1: 38), wherein the second fan is for propelling the hot air airstream into the hot air supply duct (Figure 1: 8 and duct with 54) and for propelling the bypass air airstream into the bypass air supply du/ 97ct (Figure 1: 8).
Further regarding claim 4, “for use where the building also has a hot air supply duct” is interred in commas rendering it an appositive phrase. The following phrase “having…” does not modify the hot air supply duct in the appositive phrase, but modifies “the air handling unit of claim 2”.
Regarding claim 5, Baur as modified teaches all of the limitations of claim 1, for use where the building has an air supply duct (Figure 1: duct portion between 44 and the meeting of the cold and bypass ducts), wherein
The bypass air airstream is divided into a hot air supply portion and a bypass air supply portion (Figure 1: the bypass air supply portion can be the portion of 4 from 12 to 4 and the hot air supply portion can be from 34 to 54);
The second cooling element is disposed in the bypass air supply portion (Figure 1: 32) of the bypass air airstream and the air handling unit further comprises a heating element disposed in the hot air supply portion of the bypass air airstream (Figure 1: 34), a first fan for propelling the cold air airstream into the air supply duct through a variably adjustable cold deck damper (Figure 1: 10 and 72) and a second fan for propelling the bypass air airstream into the air supply duct (Figure 1: 8) through a variably adjustable bypass deck air damper (Figure 1: 22) and for propelling the hot air airstream into the air supply duct through a variably adjustable hot deck air damper (Figure 1: 54).
Baur does not teach wherein the air dampers have opening degrees which are variable between a minimum and a maximum.
However, Dazai discloses utilizing variable opening degree dampers in order to control the airflow rate (¶28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize variable opening degree dampers in Baur in order to more accurately control airflow in Baur.
Regarding claim 6, Baur as modified teaches all of the limitations of claim 5, for use where the building is divided into zones and is provided with a plurality of instances of the air supply duct for serving each zone (Figure 1: rooms 44 and 46), the air handling unit further comprising a corresponding plurality of instances of the cold deck air damper, the bypass deck air damper, and the hot deck air damper (Figure 1: 54 and 72 for hot and cold, respectively. 22 and 90 can be considered bypass deck air dampers.
Further regarding claim 6, “corresponding instances” only requires that the number of dampers defined as claimed are present, i.e. the “corresponding instances” of dampers does not require the dampers to be in any particular location.
Regarding claim 7, Baur as modified teaches all of the limitations of claim 6, for use where the building has a return air duct (Figure 1: 82), the air handling unit further comprising a return air damper for variably adjustably admitting return air into the cold air airstream (Figure 1: 98) and another return air damper for variably adjustably admitting return air into the bypass air airstream (Figure 1: 94).
Baur does not teach wherein the air dampers have opening degrees which are variable between a minimum and a maximum.
However, Dazai discloses utilizing variable opening degree dampers in order to control the airflow rate (¶28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize variable opening degree dampers in Baur in order to more accurately control airflow in Baur.
Regarding claim 8, Baur as modified teaches all of the limitations of claim 5, for use where the building has a return air duct (Figure 1: 82), the air handling unit further comprising a return air damper for variably adjustably admitting return air into the cold air airstream (Figure 1: 98) and another return air damper for variably adjustably admitting return air into the bypass air airstream (Figure 1: 94).
Baur does not teach wherein the air dampers have opening degrees which are variable between a minimum and a maximum.
However, Dazai discloses utilizing variable opening degree dampers in order to control the airflow rate (¶28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize variable opening degree dampers in Baur in order to more accurately control airflow in Baur.
Regarding claim 9, Baur as modified teaches all of the limitations of claim 4, for use where the building has a return air duct (Figure 1: 82), the air handling unit further comprising a return air damper for variably adjustably admitting return air into the cold air airstream (Figure 1: 98) and another return air damper for variably adjustably admitting return air into the bypass air airstream (Figure 1: 94).
Baur does not teach wherein the air dampers have opening degrees which are variable between a minimum and a maximum.
However, Dazai discloses utilizing variable opening degree dampers in order to control the airflow rate (¶28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize variable opening degree dampers in Baur in order to more accurately control airflow in Baur.
Regarding claim 10, Baur as modified teaches all of the limitations of claim 3, for use where the building has a return air duct (Figure 1: 82), the air handling unit further comprising a return air damper for variably adjustably admitting return air into the cold air airstream (Figure 1: 98) and another return air damper for variably adjustably admitting return air into the bypass air airstream (Figure 1: 94).
Baur does not teach wherein the air dampers have opening degrees which are variable between a minimum and a maximum.
However, Dazai discloses utilizing variable opening degree dampers in order to control the airflow rate (¶28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize variable opening degree dampers in Baur in order to more accurately control airflow in Baur.
Regarding claim 11, Baur as modified teaches all of the limitations of claim 2, for use where the building has a return air duct (Figure 1: 82), the air handling unit further comprising a return air damper for variably adjustably admitting return air into the cold air airstream (Figure 1: 98) and another return air damper for variably adjustably admitting return air into the bypass air airstream (Figure 1: 94).
Baur does not teach wherein the air dampers have opening degrees which are variable between a minimum and a maximum.
However, Dazai discloses utilizing variable opening degree dampers in order to control the airflow rate (¶28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize variable opening degree dampers in Baur in order to more accurately control airflow in Baur.
Regarding claim 12, Baur as modified teaches all of the limitations of claim 1, for use where the building has a return air duct (Figure 1: 82), the air handling unit further comprising a return air damper for variably adjustably admitting return air into the cold air airstream (Figure 1: 98) and another return air damper for variably adjustably admitting return air into the bypass air airstream (Figure 1: 94).
Baur does not teach wherein the air dampers have opening degrees which are variable between a minimum and a maximum.
However, Dazai discloses utilizing variable opening degree dampers in order to control the airflow rate (¶28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize variable opening degree dampers in Baur in order to more accurately control airflow in Baur.
Regarding claim 13, Baur as modified teaches all of the limitations of claim 1, in combination with a controller configured to control the first cooling element so as to cool the cold air airstream and to control the second cooling element so as to cool the bypass air airstream, under a hot ambient air condition (¶48, the controller is capable of performing this function without further modification if ambient air is hot).
Regarding claim 14, Baur teaches all of the limitations of claim 13, wherein
The controller is further configured to control the first and second cooling elements so as to cool the cold air airstream more than the bypass air airstream under the hot ambient air condition (¶48, Baur is capable of this function without further modification.)
Claim(s) 16-17, 22-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baur (US20150338114A1) in view of Ogawa (US20150378404A1).
Regarding claim 16, Baur teaches an HVAC system for use in a building having a return air duct (Figure 1), the system comprising:
An air handling unit comprising a cooling circuit portion for providing a cold air airstream and a cooling element disposed in the cold air airstream (Figure 1: duct with 10 and 58), the air handling unit further comprising a bypass circuit portion for providing a bypass air airstream, independent of the cold air airstream, and a return air damper for admitting return air from the return air duct into the bypass air airstream (Figure 1: damper 94 admits air into what can be considered a bypass air duct); and
A controller configured to close the return air damper under a hot ambient air condition (¶60. The controller controls the damper and therefore can control the damper, without further modification, under a hot ambient air condition.)
Baur does not teach wherein the controller determines the hot ambient air condition as claimed in order to close the damper.
However, Ogawa discloses closing an analogous return damper when the ambient air temperature is determined to be high (¶42-43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such determination and control in Baur in order to prevent hot air from being returned into the system when the ambient temperature is high (¶42-43 of Ogawa).
Determining the hot ambient air condition is performed and in the case in which the ambient air temperature is higher than that of the cooled zone, the clause “where the temperature of the ambient air is hotter than the temperatures maintained in the zones” is satisfied. 
Regarding claim 17, Baur as modified teaches all of the limitations of claim 16, the air handling unit further comprising
An ambient air damper for admitting ambient air into the cold air airstream, wherein the controller is further configured to close the ambient air damper under the hot ambient air condition (Figure 1: 104, ¶60. The controller is configured to close the flap and therefore configured to close the flap under the specified condition).
Regarding claim 22, Baur teaches all of the limitations of claim 16, which under normal operation performs the method of claim 22.
Regarding claim 23, Baur teaches all of the limitations of claim 17, which under normal operation performs the method of claim 23.
Regarding claim 25, Baur teaches all of the limitations of claim 22, further comprising:
Providing a cooling circuit ambient air damper for admitting ambient air into the cold air airstream and closing the cooling circuit damper under the hot ambient air condition (¶60. The controller closes and opens the dampers and therefore can close and open the dampers under a hot ambient air condition).
Regarding claim 26, Baur teaches all of the limitations of claim 25, further comprising
Providing a bypass circuit ambient air damper for admitting ambient air into the bypass air airstream, and using the bypass air ambient air damper for admitting sufficient air into the bypass air airstream to ensure adequate ventilation (¶60).
Claim(s) 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baur (US20150338114A1) in view of Honda (US20140349563A1).
Regarding claim 18, Baur teaches an HVAC system for use in a building (Figure 1), comprising:
An air handling unit comprising a cooling circuit portion for providing a cold air airstream (Figure 1: portion with 10), and a cooling circuit ambient air damper for admitting ambient air into the cold air airstream (Figure 1: 104), and a bypass circuit portion for providing a bypass air airstream independent of the cold air airstream (Figure 1: portion with 8) and a bypass circuit ambient air damper for admitting ambient air into the bypass airstream (Figure 1: 102); and
A controller configured to close the cooling circuit ambient air damper and use the bypass ambient air damper for admitting sufficient ambient air into the bypass air airstream to ensure adequate ventilation under a hot ambient air condition (¶60. The controller opens and closes these flaps independently, and therefore is configured to close one and open the other under the claimed condition).
Baur does not teach wherein the controller determines the hot ambient air condition as claimed in order to close the damper.
However, Honda discloses closing a cooling ambient inlet air damper during high ambient air temperature conditions (¶73, Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such determination and control in Baur in order to prevent hot air from being introduced into the system when the ambient temperature is high.
Determining the hot ambient air condition is performed and in the case in which the ambient air temperature is higher than that of the cooled zone, the clause “where the temperature of the ambient air is hotter than the temperatures maintained in the zones” is satisfied. 
Regarding claim 24, Baur teaches all of the limitations of claim 18, which under normal operation performs the method of claim 24.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baur (US20150338114A1) in view of Dazai (US 20130014927 A1), further in view of Ogawa (US20150378404A1).
Regarding claim 19, Baur as modified teaches all of the limitations of claim 13, but does not teach the determination of a hot ambient air condition.
Baur does not teach wherein the controller determines the hot ambient air condition as claimed.
However, Ogawa discloses determining when the ambient air temperature is determined to be high (¶42-43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such determination in order to more accurately control the system.
Determining the hot ambient air condition is performed and in the case in which the ambient air temperature is higher than that of the cooled zone, the clause “where the temperature of the ambient air is hotter than the temperatures maintained in the zones” is satisfied. 
With these aspects in addition to those presented in claim 13, Bauer as hereto modified performs the method of claim 19.
Regarding claim 20, Baur as modified teaches all of the limitations of claim 19, and further teaches all of the limitations of claim 14, which in combination and in under normal operation performs the method of claim 20.
Response to Arguments
Applicant’s remarks filed 10/10/2022 have been fully considered.
Applicant has argued that Baur does not disclose the varying degree damper control and the determination of the hot ambient air condition. Baur is not relied upon to teach these features and therefore the arguments are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763